Citation Nr: 0638305	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which, in pertinent part, denied the 
claim for service connection for tinnitus. 

In the veteran's September 2005 VA Form 9, he requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  In October 2006, he submitted a letter withdrawing that 
request.  The Board may proceed to consider the claim.  See 
38 C.F.R. § 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Prior to filing the instant claim, the veteran brought 
several other claims for service connection.  These claims 
were subsequently appealed to the Board and remanded to the 
AMC in August 2005.  The veteran brought the current claim 
following certification of the appeal to the Board.  As a 
result, the RO made the initial determination in this case on 
the basis of a temporary file.  The current claim was 
appealed and arrived at the Board after the permanent file 
had been remanded.  In the meantime, the AMC had acquired 
additional service medical records through the National 
Personnel Records Center.  Because the RO did not have the 
service medical records available at the time of the initial 
determination, a remand for a Supplemental Statement of the 
Case is in order.


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on 
the merits, and a Supplemental Statement 
of the Case issued.  If the benefits 
sought are not granted, the veteran and 
his representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


